DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/861,114 filed 13 June 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 December 2021 has been considered by the examiner.

Response to Amendment
	Replacement drawing sheets for Figures 12-14, 16, 18, and 33 were received on 05 April 2022 and have been approved by the Office. The drawing objections have been obviated in view of the amended drawings filed 05 April 2022.
	The rejections of claims 2-3 and 10-15 under 35 U.S.C. 112(b) have been obviated in view of Applicant’s amendments filed 05 April 2022 and have been withdrawn.
	Claims 1-20 are still pending. An action on the merits follows.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“a plurality of elongated curved protrusions” of claim 1
“wherein the plurality of elongated curved protrusions are formed so as to be devoid of any regular polygon shape” of claim 6
“rounded corners” of claim 7
“straight section positioned between the at least two rounded corners” of claim 8
“multiple pieces joined together into a shape that includes a curved section with no hard angles” of claim 9
“elongated section that forms a rounded corner” of claim 10
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“wherein the frame includes a plurality of elongated curved protrusions” in claim 1 lacks antecedent basis in the specification
“wherein the plurality of elongated curved protrusions are formed so as to be devoid of any regular polygon shape” in claim 6 lacks antecedent basis in the specification
“each elongated curved protrusion is further formed so as to include at least two rounded corners” in claim 7 lacks antecedent basis in the specification
“multiple pieces joined together into a shape that includes a curved section with no hard angles” in claim 9 lacks antecedent basis in the specification
“an elongated section that forms a rounded corner” in claim 10 lacks antecedent basis in the specification
“the elongated section includes no hard angles” in claim 11 lacks antecedent basis in the specification
“the complex geometric frame formed into the continuous loop does not have a plane of symmetry” in claim 15 lacks antecedent basis in the specification
“elongated curved sections” in claim 16 lacks antecedent basis in the specification

Claim Objections
Claims 5 and 17 are objected to because of the following informalities:
Claim 5, line 2, “Archimedian” should read --Archimedean--
Claim 17, line 1, “tunnel” should read --a tunnel--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the frame includes a plurality of elongated curved protrusions” in line 5. The original disclosure does not provide support for this limitation and it is therefore considered new matter. This limitation is also not sufficiently described in the specification. It is not discussed or shown how or where the frame has elongated curved pieces protruding from it.
Claim 6 recites the limitation “wherein the plurality of elongated curved protrusions are formed so as to be devoid of any regular polygon shape” in lines 2-3. The original disclosure does not provide support for this limitation and it is therefore considered new matter. This limitation is also not sufficiently described in the specification. It is not discussed or shown how the frame is “devoid of any regular polygon shape.”
Claim 15 recites the limitation “the complex geometric frame formed into the continuous loop does not have a plane of symmetry” in lines 2-3. The original disclosure does not provide support for this limitation and it is therefore considered new matter. This limitation is also not sufficiently described in the specification. It is not discussed or shown how the continuous loop “does not have a plane of symmetry.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “wherein the frame includes multiple pieces joined together into a shape that includes a curved section with no hard angles” in lines 2-3. It is unclear what a “hard angle” is. The drawings show the frame having angles between the different elongated portions. In view of the drawings and specification, it is unclear how the frame includes curved sections “with no hard angles.”
Claim 11 recites the limitation “the elongated section includes no hard angles” in lines 2-3. It is unclear what a “hard angle” is. The drawings show the frame having angles between the different elongated portions. In view of the drawings and specification, it is unclear how the frame includes curved sections “with no hard angles.”
The term “at least substantially” in claim 18 is a relative term which renders the claim indefinite. The term “at least substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “the elongated cylindrical frame has an at least substantially consistent diameter” is rendered indefinite by use of the term “at least substantially.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyo (KR 10-1622886, all references are made to the translation provided in the Non-Final Rejection mailed 24 November 2021).
Regarding claim 1, Pyo teaches a playground structure/structure (10) comprising:
a frame/frame (13);
a plurality of panels coupled to the frame so as to form at least the majority of regular polygon surfaces included in a uniform polyhedral solid (See annotated Fig. 2 below), and
wherein the frame includes a plurality of elongated curved protrusions/connection frame (31) (Fig. 2. Connection frame 31 protrudes from the frame and has a plurality of curves.).  

    PNG
    media_image1.png
    725
    742
    media_image1.png
    Greyscale


Regarding claim 2, Pyo teaches the playground structure of claim 1, wherein the frame is tubular (Figs. 4-5 show the tubular frame). 

Regarding claim 3, Pyo teaches the playground structure of claim 2 wherein the frame includes multiple pieces joined together into a continuous loop (Fig. 2 shows the frames 13 having straight and curved pieces made into a continuous loop.).

Regarding claim 6, Pyo teaches the playground structure of claim 1, wherein the plurality of elongated curved protrusions are formed so as to be devoid of any regular polygon shape (Fig. 2 shows the connection frame pieces 31 having no regular polygon shape, in as much as Applicant has shown the protrusions being devoid of any regular polygon shape.).

Regarding claim 7, Pyo teaches the playground structure of claim 1, wherein each elongated curved protrusion is further formed so as to include at least two rounded corners (See annotated Fig. 2 below).

    PNG
    media_image2.png
    724
    625
    media_image2.png
    Greyscale


Regarding claim 8, Pyo teaches the playground structure of claim 7, further comprising a substantially straight section positioned between the at least two rounded corners (See annotated Fig. 2 above.).

Regarding claim 9, Pyo teaches the playground structure of claim 1, wherein the frame includes multiple pieces joined together into a shape that includes a curved section with no hard angles (Annotated Fig. 2 below shows curved sections with no hard angles in as much as Applicant has shown curved sections with no hard angles.).

    PNG
    media_image3.png
    724
    660
    media_image3.png
    Greyscale


Regarding claim 10, Pyo teaches a playground structure comprising:
a portion of a frame/frame (13) having an elongated section that forms a rounded corner (See annotated Fig. 2 below. Frame 13 is an elongated loop that forms at least one rounded corner.);
and
at least two polygon shaped panels attached to the portion of the frame such that the panels are oriented at an angle relative to one another (See annotated Fig. 2 above with regards to claim 1.).

    PNG
    media_image4.png
    724
    660
    media_image4.png
    Greyscale


Regarding claim 11, Pyo teaches the playground structure of claim 10 wherein the elongated section includes no hard angles (Annotated Fig. 2 above shows rounded corners with no hard angles in as much as Applicant has shown curved sections with no hard angles.).

Regarding claim 12, Pyo teaches the playground structure of claim 10, wherein the portion of the frame is formed from a plurality of individual straight and bent frame components (Fig. 2).  

Regarding claim 13, --Pyo teaches the playground structure of claim 10, wherein the elongated section has a straight portion followed by a curved portion followed by a straight portion (Fig. 2).

Regarding claim 14, Pyo teaches the playground structure of claim 10, wherein the portion of the frame is part of a complex geometric frame having multiple pieces joined together into a continuous loop (Fig. 2. Frame 13 is made of multiple sections joined together into a continuous loop.).  

Regarding claim 16, Pyo teaches a playground structure, comprising:
an elongated cylindrical frame/frame (13) that includes multiple elongated curved sections (Fig. 2 shows multiple frames 13.);
at least two separate polygon panels attached to the elongated cylindrical frame in a three-dimensional configuration (See annotated Fig. 2 above with regards to claim 1.). 

Regarding claim 17, Pyo teaches the playground structure of claim 16, further comprising [a] tunnel having an opening proximate to the elongated cylindrical frame (Figs. 1, 2 show a tunnel comprised of connection frame pieces 31 and bridge 32. The tunnel shown in Figs. 1, 2 is similar to the tunnel as shown in Figure 7 of the drawings of the instant application.).

Regarding claim 18, Pyo teaches the playground structure of claim 16, wherein the elongated cylindrical frame has an at least substantially consistent diameter (Figs. 1-4 show the frame having a substantially consistent diameter throughout.).

Regarding claim 19, Pyo teaches the playground structure of claim 16, wherein the at least two separate polygon panels include enough panels to form at least half of a polyhedron (Fig. 2 shows a full polyhedron).  

Regarding claim 20, Pyo teaches the playground structure of claim 16, wherein the elongated cylindrical frame is configured to support enough panels to create at least half of an Archimedean polyhedron (Fig. 2 shows a full Archimedean polyhedron.).

Claims 10-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rho (KR 10-1059397, all references are made to the translation provided in the Non-Final Rejection mailed 24 November 2021).
Regarding claim 10, Rho teaches a playground structure comprising:
a portion of a frame/bar (20) having an elongated section that forms a rounded corner/connector (10) (Figs. 2, 3 show each bar 20 having a rounded connector 10 at each end that forms a rounded corner between the bars 20 of the frame.);
and
at least two polygon shaped panels/panel (60) attached to the portion of the frame such that the panels are oriented at an angle relative to one another (Fig. 2).  

Regarding claim 11, Rho teaches the playground structure of claim 10 wherein the elongated section includes no hard angles (Figs. 2, 3. One straight bar 20 of the plurality of bars does not include a hard angle.).  

Regarding claim 14, Rho teaches the playground structure of claim 10, wherein the portion of the frame is part of a complex geometric frame having multiple pieces joined together into a continuous loop (Fig. 2. Each bar 20 is part of a larger frame wherein a plurality of bars 20 are joined together into a loop.).  

Regarding claim 15, Rho teaches the playground structure of claim 14, wherein the complex geometric frame formed into the continuous loop does not have a plane of symmetry (Fig. 2 shows the frame not having a plane of symmetry in as much as Applicant has shown or discussed a plane of symmetry.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rho KR 10-1059397) in view of Pyo (KR 10-1622886).
Regarding claim 1, Rho teaches a playground structure comprising:
a frame/plurality of bars (20);
a plurality of panels/panels (60) coupled to the frame so as to form at least the majority of regular polygon surfaces included in a uniform polyhedral solid (Fig. 2).

    PNG
    media_image5.png
    377
    416
    media_image5.png
    Greyscale

Rho does not teach wherein the frame includes a plurality of elongated curved protrusions.  
However, in a similar field of endeavor, Pyo teaches a playground structure comprising a frame with a plurality of panels wherein the frame includes a plurality of elongated curved protrusions/connection frame (31) (Fig. 2. Connection frame pieces 31 protrude from the frame and include a plurality of curves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the playground structure of Rho with the connection frame pieces of Pyo. One of ordinary skill would have been motivated to make this modification in order to provide the playground structure with a bridge that can be used as “a passage for moving or entering the structure between structures,” as taught by Pyo (Para. [0044]).

Regarding claim 2, Rho in view of Pyo teaches the playground structure of claim 1, wherein the frame is tubular (Rho: Fig. 3 shows the bars being tubular.). 

Regarding claim 3, Rho in view of Pyo teaches the playground structure of claim 2 wherein the frame includes multiple pieces joined together into a continuous loop (Rho: Fig. 2 shows the plurality of bars joined together in a loop.).

Regarding claim 4, Rho in view of Pyo teaches the playground structure of claim 1 wherein the uniform polyhedral solid is a truncated octahedron (Rho: Fig. 2).

Regarding claim 5, Rho in view of Pyo teaches the playground structure of claim 4 wherein the uniform polyhedral solid is an Archimedian polyhedron (Rho: Fig. 2).

Regarding claim 6, the combination of Rho and Pyo as discussed with regards to claim 1 above teaches the playground structure of claim 1, wherein the plurality of elongated curved protrusions are formed so as to be devoid of any regular polygon shape (Pyo: Fig. 2 shows the connection frame pieces 31 having no regular polygon shape, in as much as Applicant has shown the protrusions being devoid of any regular polygon shape.).

Regarding claim 7, the combination of Rho and Pyo as discussed with regards to claim 1 above teaches the playground structure of claim 1, wherein each elongated curved protrusion is further formed so as to include at least two rounded corners (Pyo: See annotated Fig. 2 above with regards to the 35 U.S.C. 102 rejection of claim 7.).

Regarding claim 8, the combination of Rho and Pyo as discussed with regards to claim 1 above teaches the playground structure of claim 7, further comprising a substantially straight section positioned between the at least two rounded corners (Pyo: Fig. 2).

Response to Arguments
Applicant's arguments filed 05 April 2022 have been fully considered but they are not persuasive. Applicant argues that the cited references fail to teach or suggest the amended claimed subject matter. The Office respectfully disagrees. Amended claim 1 recites “wherein the frame includes a plurality of elongated curved protrusions.” In view of the drawing objection, specification objection, and 35 U.S.C. 112(a) rejection of this limitation, Pyo teaches connection frame pieces 31 that are elongated and curved and protrude from the frame (see above). Amended claim 10 recites “a portion of a frame having an elongated section that forms a rounded corner. Pyo teaches frame portion 13 having an elongated section that forms a rounded corner (see above). Rho also teaches bar 20 being a portion of the frame that has a rounded corner at its end (see above). Amended claim 16 recites the limitation “an elongated cylindrical frame that includes multiple elongated curved sections.” Pyo teaches frame portion 13 having multiple elongated curved sections (see above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784